1 Reported in 263 N.W. 906.
Proceedings instituted by the state board of law examiners, petitioner, for the discipline of one Edwin L. MacLean, respondent, a Minneapolis attorney.
Respondent in October, 1932, was indicted for forgery, a felony, by a grand jury. He pleaded not guilty, was tried, found guilty, and sentenced to confinement in Stillwater. On appeal the conviction was affirmed by this court in State v. MacLean, 192 Minn. 96, 255 N.W. 821. This conviction is urged as a ground for the removal of respondent as an attorney.
1 Mason Minn. St. 1927, § 5697, provides for the removal or suspension of an attorney "upon his being convicted of a felony, or of a misdemeanor involving moral turpitude." The crime of forgery is a felony under the laws of Minnesota and clearly within the purview of this section.
We have carefully considered all the circumstances urged by the respondent as extenuating, but in light of the statute quoted above and the undisputed facts, this court has no alternative but *Page 6 
to disbar respondent on the ground of conviction for felony. In re Disbarment of Moses, 186 Minn. 357, 243 N.W. 386.
It is unnecessary to consider the other ground urged as a basis for this action.
Respondent must be disbarred.
So ordered.